08/25/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0455



                          No. DA 19-0455

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JACOB WILLIAM ABEL,

           Defendant and Appellant.


                             ORDER


     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing as well as agreement,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including October 2, 2020, within which to prepare, file

and serve Appellant’s opening brief on appeal




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     August 25 2020